El Juez Presideute Se. Quiñoues,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia apelada.
Considerando: que el presente informativo no ofrece prueba suficiente para declarar el dominio en favor de la pro-movente Doña Mariana Carreras, toda vez que si bien dice en su escrito de promoción de estas diligencias, que viene pose-yendo los terrenos de que se trata hace más de seis años, los testigos presentados no lo confirman, pues se limitan á de-clarar que Doña Mariana Carreras y Morales es dueña en pleno dominio de la finca rústica de que se trata en el pre-sente informativo, la que hubo de los poseedores, y por los conceptos que se expresan por la peticionaria, pero sin decir nada respecto del tiempo que lleve de posesión de los terre-nos, ni del tiempo que poseyeran sus causantes, ni si tenían ó nó título para poseer, requisitos necesarios para probar la adquisición del dominio de un inmueble por medio de la pres-cripción ordinaria.
Visto el artículo 395 de la Ley Hipotecaria, y la Orden Judicial de 4 de Abril de 1899.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, con costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, y Mac-Leary.
*104El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.